EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
[0001] This application is a continuation of U.S. patent application Ser. No. 16/567,216, now U.S. Patent No. 10,835,773, filed Sep. 11, 2019, which is a nonprovisional parent application of, and claims the benefit to, U.S. Provisional Patent Application No. 62/798,142, filed Jan. 29, 2019, and claims priority to Canadian Patent Application Serial No. CA3050588, filed on July 25, 2019, the disclosures of which are hereby incorporated herein in their entirety.

Terminal Disclaimer
The terminal disclaimer filed on August 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application Serial No. 17/156084 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on August 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,835,773 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 27, 29, 31 and 35-65 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior references are Wilson et al. (I) (US 9,492,697), Wilson et al. (II) (US 7,910,788 B2) and Norholm et al. (US 9,914,944).
Regarding claim 1, Wilson et al. discloses a tissue digestor system (see Abstract), comprising: a container for housing a digestion chamber having an exterior vessel (12) for holding digestor fluid and an interior vessel (14), the container extending from a first end to a second end, the interior vessel (14) having a plurality of perforations; a lid (16) secured to the exterior vessel (12) and configured to provide access to the digestion chamber; one or more heating elements (230) positioned to apply heat to the digestion chamber; a motor (20); a control system (240); and wherein the digestion chamber is configured to break down tissue remains through application of the digestor fluid to the tissue remains (see Abstract; figures 1-18 and column 3, line 47 through column 12, line 59).
Wilson et al. (II) discloses a tissue digestor system, comprising: a container (12) for housing a digestion chamber having an exterior vessel (14) for holding digestor fluid and an interior vessel (60), the container (12) extending from a first end to a second end, the interior vessel (60) having a plurality of perforations; a lid (16); one or more heating elements (30) positioned to apply heat to the digestion chamber; a control system (PLC control means); and wherein the digestion chamber is configured to break down tissue remains through application of the digestor fluid to the tissue remains (see Abstract; figures 1-5 and column 7, line 39 through column 13, line 4).
Norholm et al. disclose an external vessel (1) and an internal vessel (2) (See figure s2 and paragraphs 0063 and 0131-0139).
The prior art references fails to disclose or suggest a tissue digester comprising an internal vessel, the interior vessel having a plurality of baffles; a lid secured to the exterior vessel and configured to provide access to the digestion chamber; a motor engaged with the tissue digestor system and configured to create rotational movement of the container; a control system, having: a temperature control in communication with the one or more heating elements and configured to control temperature application to the digestion chamber; and a movement control configured to control speed, direction, and amount of rotation; wherein the control system is operable to control temperature and movement based on predetermined process cycles; and wherein at least some of the plurality of baffles are configured to manipulate the tissue remains during rotation.
Claims 27, 29, 31, and 35-65 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed August 4, 2022, with respect to the double patenting rejection of claims 1, 46 and 56 have been fully considered and are persuasive.  The double patenting rejection of claims 1, 46 and 56 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774